Citation Nr: 0709054	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  05-15 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a right testicle 
disorder, claimed as status post right inguinal hernia 
repair.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from May 1976 to May 1979.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  In January 2007, the veteran testified at a 
Board hearing at the RO before the undersigned.  A transcript 
of the hearing has been incorporated into the record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND


The veteran contends that his present status post right 
inguinal hernia repair/right testicle disorder is a result of 
a lifting incident in service which marked the onset of a 20 
year history of stomach and groin pain.  He also asserts that 
every year he notices lumps and swelling in the area.  

A VA examination or opinion is necessary if the evidence of 
record:  (A) contains competent evidence that the claimant 
has a current disability, or persistent or recurrent symptoms 
of disability; and (B) establishes that the veteran suffered 
an event, injury or disease in service; (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  See 38 C.F.R. § 3.159(c)(4); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

" The types of evidence that 'indicate' that a current 
disability 'may be associated' with military service 
include...credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation."  
McLendon, supra, at 83.  

The evidence in this case shows that the veteran was treated 
in service on several occasions for complaints of groin pain 
and swelling on the right and left sides, and was found to 
have a groin abscess.  VA outpatient records dated in 2003 
and 2004 diagnose the veteran as having a right inguinal 
hernia and show that he underwent right inguinal hernia 
repair in August 2004.  In addition, the veteran reported 
during various VA outpatient visits as well as testified 
before the Board in January 2007 that he has been 
experiencing lower abdominal pain and lower testicular pain 
on the right side for approximately 20 years and that these 
symptoms began in service.  

Given VA's duty to obtain a VA examination when the evidence 
indicates that the claimed disability may be associated with 
in-service injuries, see 38 C.F.R. § 3.159(c)(4), and 
McClendon, supra, (recognizing that the latter element is a 
low threshold), a remand is necessary for further medical 
assessment with a nexus opinion.  See also 38 U.S.C.A. 
§ 5103A(d).

Accordingly, the case is REMANDED to the AOJ (agency of 
original jurisdiction) for the following action:

1.  The veteran should undergo a VA 
examination for the purpose of a nexus 
opinion, with noted claims file review 
including service medical records.  The 
examiner should  clarify the nature of any 
current groin/abdomen disability, and 
determine whether it is at least as likely 
as not that any such disability, to 
specifically include status post right 
inguinal hernia repair, is related to 
military service.  A rationale should be 
expressed for the opinion.

2.  Thereafter, the AOJ should review the 
record and determine if the benefit sought 
can be granted.  If the benefit remains 
denied, the veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

